DETAILED ACTION
This is the initial Office action based on the application filed on September 28, 2020.
Claims 1-20 are pending.
For clarity of the prosecution history record, the Applicant’s representative was contacted by the Examiner on October 18, 2022 regarding proposed claim amendments to put the claims in condition for allowance. However, the Applicant’s representative failed to respond in due time.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation Under 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a download engine to […],” “a performance engine to […],” and “an update engine to […]” in Claims 9-11.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If the Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), the Applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Drawings
The drawings are objected to because:
In Figure 5, Elements 508-514, “second network device” should read -- first network device -- and vice versa. See corresponding description in paragraphs [0048]-[0051] of the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3 and 12-20 are objected to because of the following informalities:
Claim 3 recites “the shutdown of routing protocols.” It should read -- the shutdown of the routing protocols --.
Claim 3 recites “in response to updating of the database table.” It should read -- in response to updating of the database table on the first network device --.
Claim 3 recites “shutdown the routing protocols on the first network device.” It should read -- performing the shutdown of the routing protocols on the first network device --.
Claim 3 recites “update the database table to provide an indication related thereto.” It should read -- updating the database table on the first network device to provide an indication related thereto --.
Claim 12 contains a typographical error: the word “and” should be added after the “in response to a completion of the software update on the second network device […]” limitation.
Claims 13-20 recite “[t]he storage medium.” It should read -- The non-transitory machine-readable storage medium --.
Claim 19 recites “wherein instructions to perform comprises instructions to.” It should read -- further comprising instructions executable by the processor to --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 4, 8, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 19 recite the limitation “in response to updating of the database table, […] update the database table to provide an indication related thereto.” The claims are rendered vague and indefinite because the claims already recite earlier the limitation “updating a database table.” Therefore, the Examiner believes the limitation “update the database table to provide an indication related thereto” is a redundant limitation. In the interest of compact prosecution, the Examiner subsequently does not give any patentable weight to the limitation “update the database table to provide an indication related thereto” for the purpose of further examination.
Claim 4 depends on Claim 3. Therefore, Claim 4 suffers the same deficiency as Claim 3.

Claim 8 recites the limitations “the primary network device” and “the secondary network device.” There are insufficient antecedent bases for these limitations in the claim. In the interest of compact prosecution, the Examiner subsequently interprets these limitations as reading “the first network device” and “the second network device,” respectively, for the purpose of further examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0310784 (hereinafter “Krishnan”) in view of US 2020/0287844 (hereinafter “Venkatakrishnan”) and US 7,457,248 (hereinafter “Ali”).

As per Claim 1, Krishnan discloses:
A method, comprising:
downloading a software update onto a first network device and a second network device (paragraph [0084], “In the example of FIG. 6, a software upgrade is deployed to a mixed network of network devices 16, 18 that include ISSU-capable network device 400A and ISSU-incapable network device 400B [downloading a software update onto a first network device and a second network device] without interrupting network traffic serviced by the mixed network.”); and
updating the first network device with the software update (paragraph [0085], “SDN controller 22 transmits a message instructing network device 400A to perform an ISSU operation (602). In some examples, the instructions may include one or more software packages for network device 400A to install. In other examples, the instructions may specify a location from which network device 400A may retrieve the one or more software packages for network device 400A to install. In response to receiving the instructions, network device 400A performs the ISSU operation (604) [updating the first network device with the software update].”), wherein network traffic on the network is routed through the second network device until the software update on the first network device is complete (paragraph [0088], “In response to receiving such a message indicating that network device 400B is ISSU-incapable, network device 400A determines that network device 400B may subsequently be unable to process or forward traffic while performing a software upgrade (610). Further, network device 400A redirects traffic to avoid forwarding the traffic to network device 400B so as to avoid interruption of network traffic serviced by data center 10 while network device 400B is performing the software upgrade (612) [wherein network traffic on the network is routed through the second network device until the software update on the first network device is complete] (emphasis added).”).
Krishnan does not explicitly disclose:
wherein the first network device and the second network device form a multi-chassis link aggregation group (MC-LAG) that provides a redundant connectivity to a network device in a network.
However, Venkatakrishnan discloses:
wherein a first network device and a second network device form a multi-chassis link aggregation group (MC-LAG) that provides a redundant connectivity to a network device in a network (paragraph [0024], “… two or more devices included in service provider network 12 (shown as switch S1 and switch S2) may be routers/switches configured to operate as a multi-chassis link aggregation group (MC-LAG) peer devices within a MC-LAG [wherein a first network device and a second network device form a multi-chassis link aggregation group (MC-LAG)], allowing router 17 for form a logical LAG interface between the two MC-LAG peers. The MC-LAG, which may include an active MC-LAG peer device and a standby MC-LAG peer device connected via an inter-chassis link (ICL) for inter-chassis redundancy, may provide high availability of service provider network 12 within network 10 [provides a redundant connectivity to a network device in a network] (emphasis added).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Venkatakrishnan into the teaching of Krishnan to include “wherein the first network device and the second network device form a multi-chassis link aggregation group (MC-LAG) that provides a redundant connectivity to a network device in a network.” The modification would be obvious because one of ordinary skill in the art would be motivated to provide high availability of service provider network within a network (Venkatakrishnan, paragraph [0024]).
The combination of Krishnan and Venkatakrishnan does not explicitly disclose:
performing a shutdown of routing protocols on the first network device, wherein each of the routing protocols advertises a maximum metric for its interface on the first network device, thereby increasing a cost of sending a network packet via the first network device and leading to a recalculation of network routes by the network device.
However, Ali discloses:
performing a shutdown of routing protocols on a first network device (Figure 1; col. 8 lines 4-7, “The present invention relates to a technique for gracefully shutting down network resources, such as nodes, links, interfaces and protocols, contained in a data network in a manner that does not cause undue disruption to the data network [performing a shutdown of routing protocols on a first network device].”), wherein each of the routing protocols advertises a maximum metric for its interface on the first network device (col. 10 lines 22-28, “… if it is desired that the resource accept locally terminated traffic while disallowing/discouraging transit traffic, a "max metric" technique may be used. According to this technique, an advertisement message is generated that associates the resource with a maximum cost [wherein each of the routing protocols advertises a maximum metric for its interface on the first network device]. The generated message is then flooded to the intermediate node's neighboring nodes.”), thereby increasing a cost of sending a network packet via the first network device and leading to a recalculation of network routes by a network device (col. 3 lines 25-32, “A problem associated with the above-described max metric mechanism is that even though the path cost for a particular route is set to "maximum," the route may still be used if there is no alternative lower cost route available. Thus traffic may be carried by a network resource advertised as having a maximum path cost even though the purpose of advertising a high cost was to cause traffic to be rerouted around the resource [increasing a cost of sending a network packet via the first network device].” and lines 61-65, “In response to receiving a notification that a resource is being gracefully shutdown, the node takes action to reroute traffic around the resource, such as regenerating its routing database to not include the resource [leading to a recalculation of network routes by a network device].”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ali into the combined teachings of Krishnan and Venkatakrishnan to include “performing a shutdown of routing protocols on the first network device, wherein each of the routing protocols advertises a maximum metric for its interface on the first network device, thereby increasing a cost of sending a network packet via the first network device and leading to a recalculation of network routes by the network device.” The modification would be obvious because one of ordinary skill in the art would be motivated to minimize disruption of traffic carried in a network (Ali, col. 3 lines 13-16).

As per Claim 2, the rejection of Claim 1 is incorporated; and the combination of Krishnan and Venkatakrishnan does not explicitly disclose:
wherein the maximum metric sets an interface cost of a routing protocol on the first network device to its maximum.
However, Ali discloses:
wherein a maximum metric sets an interface cost of a routing protocol on a first network device to its maximum (Figure 1; col. 8 lines 4-7, “The present invention relates to a technique for gracefully shutting down network resources, such as nodes, links, interfaces and protocols, contained in a data network in a manner that does not cause undue disruption to the data network.”; col. 10 lines 22-28, “… if it is desired that the resource accept locally terminated traffic while disallowing/discouraging transit traffic, a "max metric" technique may be used. According to this technique, an advertisement message is generated that associates the resource with a maximum cost. The generated message is then flooded to the intermediate node's neighboring nodes.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ali into the combined teachings of Krishnan and Venkatakrishnan to include “wherein the maximum metric sets an interface cost of a routing protocol on the first network device to its maximum.” The modification would be obvious because one of ordinary skill in the art would be motivated to minimize disruption of traffic carried in a network by disallowing/discouraging transit traffic (Ali, col. 3 lines 13-16).

As per Claim 6, the rejection of Claim 1 is incorporated; and the combination of Krishnan and Ali does not explicitly disclose:
wherein the first network device is a designated secondary network device in the MAC-LAG.
However, Venkatakrishnan discloses:
wherein a first network device is a designated secondary network device in a MAC-LAG (paragraph [0024], “… two or more devices included in service provider network 12 (shown as switch S1 and switch S2) may be routers/switches configured to operate as a multi-chassis link aggregation group (MC-LAG) peer devices within a MC-LAG, allowing router 17 for form a logical LAG interface between the two MC-LAG peers. The MC-LAG, which may include an active MC-LAG peer device and a standby MC-LAG peer device connected via an inter-chassis link (ICL) for inter-chassis redundancy, may provide high availability of service provider network 12 within network 10.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Venkatakrishnan into the combined teachings of Krishnan and Ali to include “wherein the first network device is a designated secondary network device in the MAC-LAG.” The modification would be obvious because one of ordinary skill in the art would be motivated to provide inter-chassis redundancy for high availability of service provider network within a network (Venkatakrishnan, paragraph [0024]).

As per Claim 7, the rejection of Claim 1 is incorporated; and the combination of Krishnan and Ali does not explicitly disclose:
wherein the second network device is a designated primary network device in the MAC-LAG.
However, Venkatakrishnan discloses:
wherein a second network device is a designated primary network device in a MAC-LAG (paragraph [0024], “… two or more devices included in service provider network 12 (shown as switch S1 and switch S2) may be routers/switches configured to operate as a multi-chassis link aggregation group (MC-LAG) peer devices within a MC-LAG, allowing router 17 for form a logical LAG interface between the two MC-LAG peers. The MC-LAG, which may include an active MC-LAG peer device and a standby MC-LAG peer device connected via an inter-chassis link (ICL) for inter-chassis redundancy, may provide high availability of service provider network 12 within network 10.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Venkatakrishnan into the combined teachings of Krishnan and Ali to include “wherein the second network device is a designated primary network device in the MAC-LAG.” The modification would be obvious because one of ordinary skill in the art would be motivated to provide inter-chassis redundancy for high availability of service provider network within a network (Venkatakrishnan, paragraph [0024]).

As per Claim 8, the rejection of Claim 1 is incorporated; and the combination of Krishnan and Ali does not explicitly disclose:
a dedicated communication link between the first network device and the second network device, for the first network device and the second network device to share network packets.
However, Venkatakrishnan discloses:
a dedicated communication link between a first network device and a second network device, for the first network device and the second network device to share network packets (paragraph [0024], “… two or more devices included in service provider network 12 (shown as switch S1 and switch S2) may be routers/switches configured to operate as a multi-chassis link aggregation group (MC-LAG) peer devices within a MC-LAG, allowing router 17 for form a logical LAG interface between the two MC-LAG peers. The MC-LAG, which may include an active MC-LAG peer device and a standby MC-LAG peer device connected via an inter-chassis link (ICL) for inter-chassis redundancy, may provide high availability of service provider network 12 within network 10.”; paragraph [0027], “Switch fabric 34 provides a high-speed interconnect for forwarding incoming data packets between PFEs 38 for transmission over a network, such as service provider network 14 shown in the example of FIG. 1.”; paragraph [0032], “In the example of FIG. 2, control unit 30 is connected to each of LCs 36 by a dedicated internal communication link 50. For example, dedicated link 50 may comprise a Gigabit Ethernet connection for internal communication between the multiple components of router 17.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Venkatakrishnan into the combined teachings of Krishnan and Ali to include “a dedicated communication link between the first network device and the second network device, for the first network device and the second network device to share network packets.” The modification would be obvious because one of ordinary skill in the art would be motivated to provide a high-speed interconnect for forwarding data packets for high availability of service provider network within a network (Venkatakrishnan, paragraph [0024]).

Claim 9 is a network device claim corresponding to the method claim hereinabove (Claim 1). Therefore, Claim 9 is rejected for the same reason set forth in the rejection of Claim 1.

As per Claim 10, the rejection of Claim 9 is incorporated; and the combination of Krishnan and Ali does not explicitly disclose:
wherein the network switch is a core network switch.
However, Venkatakrishnan discloses:
wherein a network switch is a core network switch (paragraph [0024], “… two or more devices included in service provider network 12 (shown as switch S1 and switch S2) may be routers/switches configured to operate as a multi-chassis link aggregation group (MC-LAG) peer devices within a MC-LAG, allowing router 17 for form a logical LAG interface between the two MC-LAG peers. The MC-LAG, which may include an active MC-LAG peer device and a standby MC-LAG peer device connected via an inter-chassis link (ICL) for inter-chassis redundancy, may provide high availability of service provider network 12 within network 10.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Venkatakrishnan into the combined teachings of Krishnan and Ali to include “wherein the network switch is a core network switch.” The modification would be obvious because one of ordinary skill in the art would be motivated to provide inter-chassis redundancy for high availability of service provider network within a network (Venkatakrishnan, paragraph [0024]).

As per Claim 11, the rejection of Claim 9 is incorporated; and the combination of Krishnan and Ali does not explicitly disclose:
wherein the network switch is an access network switch.
However, Venkatakrishnan discloses:
wherein a network switch is an access network switch (paragraph [0024], “… two or more devices included in service provider network 12 (shown as switch S1 and switch S2) may be routers/switches configured to operate as a multi-chassis link aggregation group (MC-LAG) peer devices within a MC-LAG, allowing router 17 for form a logical LAG interface between the two MC-LAG peers. The MC-LAG, which may include an active MC-LAG peer device and a standby MC-LAG peer device connected via an inter-chassis link (ICL) for inter-chassis redundancy, may provide high availability of service provider network 12 within network 10.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Venkatakrishnan into the combined teachings of Krishnan and Ali to include “wherein the network switch is an access network switch.” The modification would be obvious because one of ordinary skill in the art would be motivated to provide inter-chassis redundancy for high availability of service provider network within a network (Venkatakrishnan, paragraph [0024]).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan in view of Venkatakrishnan and Ali as applied to Claim 1 above, and further in view of US 2010/0306283 (hereinafter “Johnson”).

As per Claim 3, the rejection of Claim 1 is incorporated; and the combination of Krishnan, Venkatakrishnan, and Ali discloses “initiate a shutdown of routing protocols on a first network device,” but the combination of Krishnan, Venkatakrishnan, and Ali does not explicitly disclose:
updating a database table on the first network device to initiate the shutdown of routing protocols on the first network device; and
in response to updating of the database table, shutdown the routing protocols on the first network device and update the database table to provide an indication related thereto.
However, Johnson discloses:
updating a database table on a first network device (paragraph [0060], “… director device 14 may be configured to enforce a set of policies that endpoint devices 10 are not configured to enforce, e.g., to entirely block access by one or more of endpoint devices 10 to one or more information objects, to update software for endpoint devices 10, or to update policies of endpoint devices 10.”; paragraph [0075], “Each time an information object is accessed, director device 14 may update the metadata of the information object to reflect the most recent access to the information object and update database tables of director device 14 that identify the location of the file, if the location has changed.”); and
in response to updating of the database table, update the database table to provide an indication related thereto (paragraph [0060], “… director device 14 may be configured to enforce a set of policies that endpoint devices 10 are not configured to enforce, e.g., to entirely block access by one or more of endpoint devices 10 to one or more information objects, to update software for endpoint devices 10, or to update policies of endpoint devices 10.”; paragraph [0075], “Each time an information object is accessed, director device 14 may update the metadata of the information object to reflect the most recent access to the information object and update database tables of director device 14 that identify the location of the file, if the location has changed.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Johnson into the combined teachings of Krishnan, Venkatakrishnan, and Ali to include “updating a database table on the first network device to initiate the shutdown of routing protocols on the first network device; and in response to updating of the database table, shutdown the routing protocols on the first network device and update the database table to provide an indication related thereto.” The modification would be obvious because one of ordinary skill in the art would be motivated to retain data such as business records for a period of time as well, e.g., in order to recover from a loss of data for a particular business site (Johnson, paragraph [0004]).

As per Claim 4, the rejection of Claim 3 is incorporated; and the combination of Krishnan, Venkatakrishnan, Ali, and Johnson discloses “in response to an indication related thereto,” and Krishnan further discloses:
wherein updating the first network device with the software update comprises performing a reboot of the first network device (paragraph [0065], “… while performing a software upgrade, network device 400 may need to temporarily transition offline or temporarily suspend, deactivate, restart, reboot, or otherwise disable certain functionality, such as software modules, or hardware features.”).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12-20 are allowable over the cited prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2005/0177634 (hereinafter “Scudder”) discloses a technique that enables graceful shutdown or reset of a routing protocol executing on an intermediate node in a computer network.
US 2014/0307540 (hereinafter “Duda”) discloses performing an in-service software update in a MLAG domain.
US 2016/0344617 (hereinafter “Gopalarathnam”) discloses a shutdown response system including a network with a first network device and a second network device.
US 6,658,090 (hereinafter “Harjunen”) discloses software updating in a network element of a telecommunication network.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191